Exhibit 10.19
AMENDMENT TO EMPLOYMENT AGREEMENT
     This Amendment to Employment Agreement (this “Amendment”) is made effective
as of December 31, 2008, by and among Mad Catz, Inc., a Delaware corporation
(“Mad Catz”), Mad Catz Interactive, Inc., a Delaware corporation (“Parent”), and
Stewart Halpern (“Executive”). Mad Catz and Parent are referred to herein
collectively as the “Company.”
     WHEREAS, the Company and Executive are parties to that certain Employment
Agreement dated as of January 16, 2007 (the “Agreement”).
     WHEREAS, the Company and Executive desire to amend the Agreement to ensure
that the benefits to be provided by the Agreement comply with, or are exempt
from, the provisions of Section 409A (“Section 409A”) of the United States
Internal Revenue Code, as amended (together with the Department of Treasury
regulations and other guidance promulgated thereunder, the “Code”).
     The parties further agree as follows:
     1. Amendment to Section 1.4 of the Agreement. The following language is
hereby added to the end of Section 1.4 of the Agreement:
          “The Company shall be under no obligation to provide the payments and
benefits described in this Section 1.4 unless you shall have executed the
Release Agreement (and applicable revocation period thereunder shall have
expired) within fifty-five (55) days following the date of your termination of
employment. The payment of the severance amounts payable under this Section 1.4
shall be paid in a lump sum no later than sixty (60) days following the date of
your termination of employment.”
     2. Amendment to Section 2.6 of the Agreement. The following language is
hereby added to the end of Section 2.6 of the Agreement:
          “To the extent that any payments or reimbursements provided to you
under this Agreement are deemed to constitute compensation to which Treasury
Regulation Section 1.409A-3(i)(1)(iv) would apply, such amounts shall be paid or
reimbursed to you promptly, but in no event later than December 31 of the year
following the year in which the expense is incurred. The amount of any such
payments eligible for reimbursement in one year shall not affect the payments or
expenses that are eligible for payment or reimbursement in any other taxable
year, and your right to such payments or reimbursement shall not be subject to
liquidation or exchange for any other benefit.”

 



--------------------------------------------------------------------------------



 



     3. New Section 10.6 of the Agreement. A new Section 10.6 is hereby added to
the Agreement as follows:
          “10.6 Section 409A of the Code.
               (a) To the extent applicable, this Agreement shall be interpreted
in accordance with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and the Department of Treasury regulations and other interpretive
guidance issued thereunder.
               (b) Notwithstanding anything herein to the contrary, to the
extent any of the amounts payable under Section 1.4 are treated as non-qualified
deferred compensation subject to Section 409A of the Code, then (i) no portion
of such amounts shall be payable to you unless your termination of employment
constitutes a “separation from service,” as defined in Treasury
Regulation Section 409A-1(h) (and any successor provision thereto) (a
“Separation from Service”), and (ii) if at the time of your Separation from
Service you are determined by the Company to be a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code and the Company determines that
delayed commencement of any portion of the amounts payable under Section 1.4 is
required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, then such portion of the amounts payable
under Section 1.4 shall not be provided to you prior to the earlier of (A) the
expiration of the six-month period measured from the date of your Separation
from Service, (B) the date of your death or (C) such earlier date as is
permitted under Section 409A of the Code. Upon the expiration of the applicable
Code Section 409A(a)(2)(B)(i) deferral period, all payments deferred shall be
paid in a lump sum to you within thirty (30) days following such expiration, and
any remaining payments due under this Agreement shall be paid as otherwise
provided herein. The determination of whether you are a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of your
Separation from Service shall be made by the Company in accordance with the
terms of Section 409A of the Code and applicable guidance thereunder (including
without limitation Treasury Regulation Section 1.409A-1(i) and any successor
provision thereto).”
     4. Miscellaneous. The Agreement, as amended by this Amendment, shall remain
in full force and effect in accordance with the terms and conditions thereof.
The formation, construction, and performance of this Amendment shall be
construed in accordance with the laws of California, without regard to conflict
of laws principles. This Amendment may be executed simultaneously in any number
of counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. In the event of any
conflict between the original terms of the Agreement and this Amendment, the
terms of this Amendment shall prevail.

2



--------------------------------------------------------------------------------



 



THE PARTIES TO THIS AMENDMENT HAVE READ THE FOREGOING AMENDMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AMENDMENT ON THE DATES SHOWN BELOW.

                                  EXECUTIVE    
 
                   
Dated:
    12/31/08
 
      By:    /s/ Stewart Halpern
 
 Stewart Halpern    
 
                                MAD CATZ, INC.    
 
                   
Dated:
   December 31, 2008
 
      By:
Name:    /s/ Darren Richardson
 
   
 
          Title:  
 
   
 
             
 
   
 
                                MAD CATZ INTERACTIVE, INC.    
 
                   
Dated:
   December 31, 2008
 
      By:
Name:    /s/ Darren Richardson
 
   
 
          Title:  
 
   
 
             
 
   

3